      Case 3:20-cv-05532-MCR-EMT Document 27 Filed 08/17/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF FLORIDA
                               PENSACOLA DIVISION

RICHIE JONES,

        Plaintiff,

v.                                             CASE NO. 3:20cv5532-MCR-EMT

ANDREW SAUL,
Commissioner of Social Security,

             Defendant.
________________________________/

                                       ORDER

        The chief magistrate judge issued a Report and Recommendation on July 7,

2021.        ECF No. 26.      The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

        Accordingly, it is now ORDERED as follows:

        1.      The chief magistrate judge’s Report and Recommendation, ECF No.

26, is adopted and incorporated by reference in this Order.
Case No. 3:20cv5532-MCR-EMT
      Case 3:20-cv-05532-MCR-EMT Document 27 Filed 08/17/21 Page 2 of 2




       2.     Plaintiff’s Application for Attorney Fees Under the Equal Access to

Justice Act, ECF No. 24, is GRANTED.

       3.      Plaintiff is awarded fees in the amount of $2,733.13 for time expended

by his counsel in representing him before the United States District Court for the

Northern District of Florida pursuant to 28 U.S.C. § 2412 (EAJA). The fee award

is subject to an offset to satisfy any qualifying outstanding debt Plaintiff may owe to

the United States.

       4.     If Plaintiff receives all or any portion of the EAJA fee award, it is to be

mailed to him in care of his attorney, Walter A. Blakeney, Post Office Box 311167,

Enterprise, AL 36331-1167.

       5.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 17th day of August 2021.



                                          s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5532-MCR-EMT
